PER CURIAM:
Donald X. Kidd appeals the district court’s order denying relief on his employment discrimination complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Kidd v. TA Operating, LLC, No. 3:10-cv-00069-HEH, 2010 WL 1039825 (E.D.Va. Mar. 18, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.